Case 1:20-cv-21092-CMA Document 8 Entered on FLSD Docket 03/13/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          IN ADMIRALTY

                                 CASE NO.: 1:20-cv-21092-CMA


  IN RE:

  VERIFIED       COMPLAINT       OF      GOD’S
  BLESSING LTD., legal owner, and ROGER
  WEST, beneficial owner, of a 2003 built 29.33-
  meter Pershing motor yacht named “Exodus”,
  Cayman Islands Shipping Registry Official
  Number 745268, her engines, tackle, furniture,
  furnishings, tender, personal watercraft and
  appurtenances, for Exoneration from or
  Limitation of Liability,

                Petitioners.
                                         _________ /

                                                MONITION

        Notice is hereby given that a Verified Complaint for Exoneration from or Limitation of

 Liability has been filed in the United States District Court for the Southern District of Florida, on

 March 12, 2020 by Plaintiffs, God’s Blessing Ltd. and Roger West, as owners of the motor yacht

 Exodus, Cayman Islands Official Number 745268 (the “Vessel”), pursuant to 46 U.S.C § 30501 et

 seq., and Supplemental Admiralty Rule (F) of the Federal Rules of Civil Procedure, and the statutes

 supplemental thereto and amendatory thereof, seeking exoneration from or limitation of any

 liability concerning any and all personal injury, property damage, destruction or other losses

 occasioned by or arising out of the marine casualty allegedly occurring on or about September 16,

 2020, as more fully described in the Verified Complaint.

        All persons and entities having such claims must file their respective claims, as provided in

 Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules
Case 1:20-cv-21092-CMA Document 8 Entered on FLSD Docket 03/13/2020 Page 2 of 2




 of Civil Procedure, with the Clerk of this Court and to serve copies thereof on Plaintiffs’ Attorneys,

 Farris J. Martin, III, Esq. and James W. Stroup, Esq. of Stroup & Martin, P.A., 119 Southeast 12th

 Street, Fort Lauderdale, Florida 33316 on or before ___________________________,
                                                       April 10, 2020.            2020.

        If any claimant desires to contest Plaintiffs’ right to exoneration from or limitation of

 liability, he or she shall file and serve on counsel for the Plaintiffs an answer to the Verified

 Complaint on or before the aforesaid date unless his or her claim has included an answer, or be

 defaulted.

        Dated
      Dated thisthis
                 13th______  day of2020.
                      day of March, March,   2020


                                                                               Ketly Pierre

                                                                            Mar 13, 2020
                                                ___________________________________
                                                CLERK, United States District Court for the
                                                Southern District of Florida
